                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF SOUTH CAROLINA
                               ORANGEBURG DIVISION

Cephas Addison, Jr.,                      )                C/A No. 5:18-3168-CMC
                                          )
               Plaintiff,                 )
                                          )
               v.                         )
                                          )                   OPINION AND ORDER
Andrew Saul, Commissioner                 )
of Social Security Administration,        )
                                          )
               Defendant.                 )
__________________________________________)

       Through this action, Plaintiff seeks judicial review of the final decision of the

Commissioner of Social Security denying his claim for Disability Insurance Benefits (“DIB”).

Plaintiff appealed pursuant to 42 U.S.C. §§ 405(g). The matter is currently before the court for

review of the Report and Recommendation (“Report”) of Magistrate Judge Kaymani D. West,

made in accordance with 28 U.S.C. § 636(b)(1)(B) and Local Rules 73.02(B)(2)(a) and 83.VII.02,

et seq., D.S.C.

       The Report, filed on November 8, 2019, recommends that the decision of the

Commissioner be reversed and the case remanded for further administrative action. ECF No. 18.

The Magistrate Judge advised the parties of the procedures and requirements for filing objections

to the Report and the serious consequences if they failed to do so. On November 20, 2019,

Defendant filed notice that he would not file objections to the Report. ECF No. 20.

       The Magistrate Judge makes only a recommendation to this court. The recommendation

has no presumptive weight, and the responsibility to make a final determination remains with the

court. Mathews v. Weber, 423 U.S. 261 (1976). The court is charged with making a de novo

determination of those portions of the Report to which specific objection is made, and the court
may accept, reject, or modify, in whole or in part, the recommendation of the Magistrate Judge, or

recommit the matter to the Magistrate Judge with instructions. 28 U.S.C. § 636(b)(1). The court

reviews only for clear error in the absence of an objection. See Diamond v. Colonial Life &

Accident Ins. Co., 416 F.3d 310, 315 (4th Cir. 2005) (stating that “in the absence of a timely filed

objection, a district court need not conduct a de novo review, but instead must ‘only satisfy itself

that there is no clear error on the face of the record in order to accept the recommendation.’”)

(quoting Fed. R. Civ. P. 72 advisory committee’s note).

       The court has reviewed the record, the applicable law, and the findings and

recommendations of the Magistrate Judge for clear error. Finding none, the court adopts and

incorporates the Report by reference. For the reasons set forth therein, the decision of the

Commissioner is reversed and remanded pursuant to sentence four of 42 U.S.C. § 405(g) for further

administrative action.1

       IT IS SO ORDERED.

                                                             s/Cameron McGowan Currie
                                                             CAMERON MCGOWAN CURRIE
                                                             Senior United States District Judge
Columbia, South Carolina
November 21, 2019




1
 The clerk of the Court will enter a separate judgment pursuant to the Federal Rules of Civil
Procedure, Rule 58.
                                              2
